DETAILED ACTION

Status of Claims
Amendment filed August 23, 2021 is acknowledged.   
Claims 2, 4, 5, 13, 14, 16, 19, 20, and 22 have been cancelled by the applicant.
Claims 1, 3, 6-12, 15, 17-18, 21, 23-24 are pending. 
Claim 17 is withdrawn.
Claims 1, 10, and 23 have been amended.    
Claims 23-24 have been added.
Claims 1, 3, 6-12, 15, 18, 21, 23-24 are examined below.* diown in the art that ***./nce it was known in the art that ***./at the time f the art to proviche invention was made to **
Claims 1, 3, 6-12, 15, 18, 21, 23-24 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed August 17, 2021 have been fully considered but they are not persuasive. 
Applicant argues:
To the extent that Li’s electrically conducting functional liquid 101 is associated with the claimed filler ink of index matching material, Li does not teach or fairly suggest the claimed feature that “filler ink of index matching material forms, over the portion of the stack of OLED layers [, wherein the portion is located above the light emissive layer], the light extraction layer in the recess of each well structure uniformly across each recess of the array of well structures.”  As discussed during the interview, the specification describes the uniform formation of LEL 108 (over a portion of the OLED stack 104, the portion being above light emission zone 107) inside each recess of the array of well structures.  See e.g., Fig. 1A.  Notwithstanding the different physical characters See MPEP 2143; KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (“{R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’”).
…
Here, the Office Action relied on, for example, Li’s functional liquid 101 of electrically conductive material to replace the claimed “filler ink of [optical] index matching material” when constructing the OLED structure of Wu.  However, the alleged motivation is solely based on a hindsight reconstruction from the specification itself.  See e.g., Fig. 9C of the instant application.  Indeed, no rationale for such replacement can be found in either Li (pursuing electrical construction of a horizontal alternate TFT structure) or Wu (pursuing an OLED structure deficient for claim 1).  To the extent that the rationale is only present on the record in Applicant’s specification, see e.g., Fig. 9C of the instant application, it logically follows that such reasoning has been improperly gleaned from Applicant’s own specification and that the combination of Wu and Li is an exercise of impermissible hindsight.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Wu teaches the transparent material 400 is formed via ink-jet printing (paragraphs 126 and 128) and that surface tension of the liquid 400 may be utilized to result in a curved or non-planar layer to result in a lens-like surface profile, which may benefit direct out-coupling of LED emission or reduce the number of reflections (and corresponding optical loss) before being out-coupled, further enhancing optical out-coupling efficiency of OLEDs (paragraph 129).  As such, Wu teaches that a concave surface of the index matching filling material is desirable.  Li teaches a semiconductor device which likewise includes ink-jet printing (paragraph 62): source and drain electrodes 15a and 15b are discharged as droplets from inkjet head 82a (paragraph 82) into openings 22a and 22b.  Hydrophobic layer 100a is selectively printed (paragraph 77; Figure 3D) onto upper surfaces of dielectric layer 13, resulting in a difference in wettability between the protruding regions and the indents (paragraphs 78-79) so that when functional liquid 111 is provided, it does not bridge the area between indented regions 22a and 22b (paragraphs 80-81) resulting in a convex surface (Figure 4B).  Thus, it would have been obvious to utilize the hydrophobic layer 100a as taught by Li in the context of avoiding bridging in the device of Wu in order to further enhance the difference in surface tension, resulting in a more lens-like profile shape of the index matching material, thus decreasing optical loss.
Li further defines “functional liquid” as “a liquid material or a liquid-like material with a level of viscosity that allows it to be discharged as droplets from the nozzles of the inkjet head 82a.  Here, the functional liquid may be aqueous or oil-like, provided it flows sufficiently (or has sufficiently low viscosity) to be discharge from the nozzles” (paragraph 82).  The index matching material of Wu fulfills all of these indicia to be relevant.
In response to applicant's argument that Li is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both references refer to a semiconductor device in which selective ink-jet printing is utilized.
Contrary to applicant’s argument, the office action dated June 24, 2021 at no point stated that the functional liquid of Li was substituted for the index matching material of Wu.  Rather, the hydrophobic material of Li, which affected the functional liquid of Li, was shown to be applicable to the structure, which includes the index matching material, of Wu.  Thus, applicant’s argument that substituting Li’s functional liquid with Wu’s index matching material is not only not persuasive, but not relevant.

Drawings
The drawings were received on August 17, 2021.  These drawings are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1, 3, 6, 7, 8, 19, 21, 23, and 24-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 includes the phrase “filler ink of index matching material forms, over the portion of the stack of OLED layers, the light extraction layer in the recess of each well structure uniformly across each recess of the array of well structures.”  It is unclear to what the claim is referring.  Nowhere in the specification is the word “uniformly” used.  Figure 9C shows that the filler ink is not of uniform thickness, and is not uniformly across the substrate because it does not exist in the spaces where the hydrophobic layer has been deposited.  Because the term “uniform” was not used in the specification, and the usage of the term “uniform” is not readily apparent from the drawings, the term in context constitutes new matter.

Claim 3 depends on claim 1, and inherits all the rejections therein.

Claim 6 depends on claim 1, and inherits all the rejections therein.

Claim 7 depends on claim 1, and inherits all the rejections therein.

Claim 8 depends on claim 1, and inherits all the rejections therein.

Claim 10 includes the phrase “the fluid droplets of the LEL precursor … form the LEL in the recess of each well structure uniformly across each recess of the array of well structures.”  It is unclear to what the claim is referring.  Nowhere in the specification is the word “uniformly” used.  Figure 9C shows that the filler ink is not of uniform thickness, and is not uniformly across the substrate because it does not exist in the spaces where the hydrophobic layer has been deposited.  Because the term “uniformly” was not used in the specification, and the usage of the term “uniformly” is not readily apparent from the drawings, the term in context constitutes new matter.

Claim 11 depends on claim 10, and inherits all the rejections therein.

Claim 12 depends on claim 11, and inherits all the rejections therein.

Claim 15 depends on claim 10, and inherits all the rejections therein.

Claim 18 depends on claim 10, and inherits all the rejections therein.

Claim 19 depends on claim 8, and inherits all the rejections therein.

Claim 21 depends on claim 8, and inherits all the rejections therein.

Claim 23 depends on claim 1, and inherits all the rejections therein.

Claim 24 depends on claim 1, and inherits all the rejections therein.

Claim 25 depends on claim 10, and inherits all the rejections therein

Claims 1, 3, 6, 7, 8, 19, 21, 23, and 24-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Claim 1 includes the phrase “filler ink of index matching material forms, over the portion of the stack of OLED layers, the light extraction layer in the recess of each well structure uniformly across each recess of the array of well structures.”  The breadth of the claims includes “filler ink of index matching material forms … light extraction layer in the recess of each well structure uniformly across each recess of the array of well structures.”  The inventor provides no further explanation of how the term “uniformly” and how it relates to the deposition of the index matching material (i.e. uniform thickness, uniform density, uniform volume, uniform refraction index, etc.) and there are no explicit examples provided which make the term “uniformly” in this context understood to one of ordinary skill in the art. As such, one of ordinary skill in the art would not understand how the term “uniformly” is applied in the device such that the bounds of the invention are clear.

Claim 3 depends on claim 1, and inherits all the rejections therein.

Claim 6 depends on claim 1, and inherits all the rejections therein.

Claim 7 depends on claim 1, and inherits all the rejections therein.

Claim 8 depends on claim 1, and inherits all the rejections therein.

Claim 10 includes the phrase “the fluid droplets of the LEL precursor … form the LEL in the recess of each well structure uniformly across each recess of the array of well structures.”  The inventor provides no further explanation of how the term “uniformly” and how it relates to the deposition of the index matching material (i.e. uniform thickness, uniform density, uniform volume, uniform refraction index, etc.) and there are no explicit examples provided which make the term “uniformly” in this context understood to one of ordinary skill in the art. As such, one of ordinary skill in the art would not understand how the term “uniformly” is applied in the device such that the bounds of the invention are clear.

Claim 11 depends on claim 10, and inherits all the rejections therein.

Claim 12 depends on claim 11, and inherits all the rejections therein.

Claim 15 depends on claim 10, and inherits all the rejections therein.

Claim 18 depends on claim 10, and inherits all the rejections therein.

Claim 19 depends on claim 8, and inherits all the rejections therein.

Claim 21 depends on claim 8, and inherits all the rejections therein.

Claim 23 depends on claim 1, and inherits all the rejections therein.

Claim 24 depends on claim 1, and inherits all the rejections therein.

Claim 25 depends on claim 10, and inherits all the rejections therein.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6-12, 15, 18, 21, 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "filler ink of index matching material" in claims 1 and 10 is a relative term which renders the claim indefinite.  The term "filler ink of index matching material" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In particular, “index matching material” does not inherently include any implication of the index to be matched.  The specification mentions that the index to be matched may be that of the OLED layers, an overlying glass layer (page 15, lines 18-23).  Without any further clarification, it is unclear to what index the “index matching material” is to match such one of ordinary skill in the art would understand the bounds of the invention.

Claim 3 depends on claim 1, and inherits all the rejections therein.
Claim 6 depends on claim 1, and inherits all the rejections therein.
Claim 7 depends on claim 1, and inherits all the rejections therein.
Claim 8 depends on claim 1, and inherits all the rejections therein.
Claim 11 depends on claim 10, and inherits all the rejections therein.
Claim 12 depends on claim 11, and inherits all the rejections therein.
Claim 15 depends on claim 10, and inherits all the rejections therein.
Claim 18 depends on claim 10, and inherits all the rejections therein.
Claim 19 depends on claim 8, and inherits all the rejections therein.
Claim 21 depends on claim 8, and inherits all the rejections therein.
Claim 23 depends on claim 1, and inherits all the rejections therein.
Claim 24 depends on claim 1, and inherits all the rejections therein.
Claim 25 depends on claim 10, and inherits all the rejections therein.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Parent claim 8 states “the underlying layer is a UV-blocking layer.”  Dependent thereupon claim 21 states “the UV-blocking layer provides the underlying layer.”  Claim 21 offers no new limitations to claim 8.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 3, 6-7, 10-12, 15, 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. of record  (US Pub. No. 2016/0268554; hereinafter “Wu”) in view of Li of record (US Pub. No. 2008/0029833).
Regarding claim 1, Wu (Figures 17a-17c) teaches an organic light-emitting diode (OLED) structure comprising:
a substrate (100);
a dielectric layer (200) on the substrate having an array of well structures, wherein each well structure includes a recess with side walls and a floor, and the well structures are separated by plateaus having a top surface (Figure 17a);
a stack of OLED layers covering at least the floor of the well structure, the stack of OLED layers including at least an anode (201; paragraph 89), a cathode, and a light emissive layer between the anode and cathode (300; paragraph 61);
an underlying layer (passivation/capping layers; paragraph 61 and 320; also shown in Figure 14(g)) conformally covering the floor, side walls, and top surface of the plateau, wherein the underlying layer is provided over an uppermost layer of the stack of OLED layers or a layer over the stack of OLED layers, the underlying layer having an upper surface (Figure 14G); and
a light extraction layer (LEL) (400; Figures 17a-17c ) in the recess of each well structure and over a portion of the stack of OLED layers, wherein the portion is located above the light emissive layer, wherein the LEL is overlying and contacting the upper surface of the underlying layer (Figures 17a-17c); and


Thus, Wu is shown to teach all the limitations of claim 1 with the exception of:
a coating on the plateaus and covering and contacting the upper surface of the underlying layer and exposing the upper surface of the underlying layer in the floor and side walls of the recess of each well structure, and wherein the coating is more hydrophobic than the upper surface of the underlying layer in the recess of each well structure such that a top surface of the plateaus is more hydrophobic than a surface in the recess of each well structure.

Wu teaches that transparent material 400 is formed by depositing material via ink-jet printing (paragraphs 126 and 128).  Further, Wu teaches that surface tension of the liquid 400 may be utilized to result in a curved or non-planar layer (paragraph 129).  Li teaches an analogous deposition of source and drain electrodes via ink jet processing (paragraph 62).  In particular source electrode 15a are discharged as droplets from inkjet head 82a (paragraph 82) into openings 22a and 22b.  In particular hydrophobic layer 100a is selectively printed (paragraph 77; Figure 3D) onto upper surfaces of dielectric layer 13, resulting in a difference in wettability between the protruding regions and the indents (paragraphs 78-79).  Thus, when the functional liquid 111 is provided, it does not bridge the area between indented regions 22a, 22b (paragraphs 80-81).  It would have been obvious to one of ordinary skill in the art to utilize the hydrophobic material 111 of Li printed only upon the tops of plateaus of Wu in order to limit the spread of functional material 400 of Wu to remain within the indents, and act as the 

Regarding claim 3, Wu in view of Li teaches the coating comprises molecules that include an imide group or an amide group (Li: paragraph 77; Official Notice is taken that a person of ordinary skill does not need to understand how the imide/amide group functions in order to actually fabricate the claimed structure.).

Regarding claim 6, Wu in view of Li teaches the coating has a thickness less than 50 nm (Li: paragraph 77 describes the coating as a monolayer.  Maboudian et al. illustrates that a monolayer of perfluorodecyltrichlorosilane, as taught by Li, is 1.4 nm: Roya Maboudian, W. Robert Ashurst, Carlo Carraro, “Self-assembled monolayers as anti-stiction coatings for MEMS: characteristics and recent developments,” Sensors and Actuators A: Physical, Volume 82, Issues 1–3, 2000, Pages 219-223, ISSN 0924-4247, https://doi.org/10.1016/S0924-4247(99)00337-4.).

Regarding claim 7, Wu in view of Li teaches the coating comprises a monolayer (Li: paragraph 77).

Regarding claim 10, Wu teaches a method for manufacturing an organic light-emitting diode (OLED) structure comprising an array of well structures, each including a recess with sidewalls and a floor, the method comprising:
an underlying layer (passivation/capping layers; paragraph 61 and 320; also shown in Figure 14(g)) that conformally covers the sidewalls and floors of the array of well structures 
depositing a light extraction layer (LEL) (400) over a portion of the stack of OLED layers by directing fluid droplets of a LEL precursor onto the upper surface of the underlying layer in the array of well structures separated by the plateaus (paragraphs 126 and 128), wherein the portion is above the light emissive layer, 
wherein the fluid droplets of the LEL precursor form the LEL in the recess of each well structure uniformly across each recess in the array of well structures (paragraph 128; Figure 17).

Thus, Wu is shown to teach all the limitations of claim 10 with the exception of:
selectively depositing a hydrophobic coating onto an upper surface of [the] underlying layer such that the hydrophobic coating covers the underlying layer over the plateaus and exposes the underlying layer over the sidewalls and floors; and wherein the plateaus are more hydrophobic than the sidewalls and floors of the well structures such that the fluid droplets of the LEL precursor are guided into floors of the well structures below the top surface of the plateaus and the fluid droplets of the LEL precursor avoid the top surface of the plateau and accumulate over the portion of the stack of OLED layers.

Wu teaches that transparent material 400 is formed by depositing material via ink-jet printing (paragraphs 126 and 128).  Further, Wu teaches that surface tension of the liquid 400 

Regarding claim 11, Wu in view of Li teaches after depositing the LEL precursor, using an air blade to break connections of the LEL precursor between adjacent well structures (Official Notice is taken that air blades in the form of fans are commonly used to move liquid to a desired location).

Regarding claim 12, Wu in view of Li teaches delivering a layer of a fluid precursor of a light extraction layer (LEL) (Wu: 400; paragraphs 126 and 128) over a stack of OLED layers that are formed on an array of wells separated by plateau areas so as to at least partially fill the wells;

curing the fluid precursor to form solidified LEL material in the wells (Wu: paragraph 128).

Regarding claim 15, Wu in view of Li teaches depositing the hydrophobic coating comprises a stamping process and/or a wheel drum transfer process (Li: Figure 3D; paragraph 137).

Regarding claim 18, Wu in view of Li teaches directing fluid droplets of LEL precursor comprises droplet ejection printing from a nozzle of a printhead that scans laterally across the array of well structures (Wu: paragraph 128).

Regarding claim 23, Wu in view of Li teaches the underlying layer (Wu: 320) is provided over a transparent electrode (300; paragraph 61).

Claims 8, 9, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Li as applied to claim 1 above, and further in view of Choi et al. of record (US Pub. No. 2014/0024180; hereinafter “Choi”).

Regarding claim 8, Wu in view of Li teaches the structure of claim 1, but does not explicitly teach the underlying layer is a UV-blocking layer disposed between the stack of OLED 

Choi teaches an analogous device in which Si3N4 is utilized as a passivation layer above the OLED in order to protect the OLED from moisture (paragraph 49).  It would have been obvious to one of ordinary skill in the art to utilize Si3N4 as taught by Choi as the passivation layer of Wu in order to add moisture protection to the device.  Further, it is well known in the art that Si3N4, unless it is particularly processed, is opaque to UV light (see Lee (US 6,924,241)).  As utilized, underlying layer 320 would exist between OLED layers (201 and 300) and LEL layer (400).

Regarding claim 9, Wu in view of Li and Choi teaches wherein the UV-blocking layer (Wu: 320) extends between the stack of OLED layers (201 and 300) and the coating (Li: 100a applied to the top layer 320 of Wu).

Regarding claim 21, Wu in view of Li and Choi teaches the UV-blocking layer provides the underlying layer (Wu: 320 in view of Choi: Si3N4; see rejection of claim 8 above).

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Li, as applied to claims 1 and 10 above, respectively, and further in view of Li et al. (US Pub. No. 2017/0044327; hereinafter “Feist”, the second named inventor). 

Regarding claim 24, Wu in view of Li teaches the structure of claim 1, but does not explicitly teach wherein filler ink of index matching material, in multiple steps and with consecutively lower refraction index than a previous step, forms the light extraction layer characterized by a gradient of optical index inside each well structure.

The expression “filler ink of index matching material, in multiple steps and with consecutively lower refraction index than a previous step” is/are taken to be a product by process limitation and is given no patentable weight.   Product by process claims are directed to the product per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See In re Fessman, 180 USPQ 324, 326 (CCPA 1974); In re Marosi et al., 218 USPQ 289, 292 (Fed. Cir. 1983); In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147, (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77F.2d 274, 279, 26 USPQ 57, 61 (2d. Cir. 1935); and particularly In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), all make it clear that it is the patentability of the final structure of the product “gleaned” from the process steps which must be determined in a “product by process” claim, and not the patentability of the process.  See also MPEP 2113.  Moreover, an old and obvious patent produced by a new method is not a patentable product, whether claimed in “product by process” claims or not.  
Note that Applicant has burden of proof in such cases as the above case law makes clear.

Feist teaches an analogous device in which gradient index (GRIN) lenses are utilized in an array of LEDs (paragraph 72) in order to allow for control over the propagation direction of light (paragraph 96). Thus, it would have been obvious to use the UV curable encapsulant as 

Regarding claim 25, Wu in view of Li teaches the structure of claim 10, but does not explicitly teach wherein the fluid droplets of the LEL precursor, directed in multiple steps and with consecutively lower refraction index than a previous step, form the LEL characterized by a gradient of optical index inside each well structure.

However, Feist teaches an analogous device in which GRIN lenses are used in an LED array in order to control the propagation of the direction of light (paragraphs 72 and 96).  It would have been obvious to use the UV curable encapsulant, with gradually decreasing refractive index, as taught by Feist in the device as the UV curable LEL layer of Wu (400) in order to additionally control the direction of light, thus providing more control over the output of the device.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA C VIEIRA whose telephone number is (571)270-5026. The examiner can normally be reached M,F: 5:30-9:30 AM; T,R 5:30-7:30 and 12:00 - 2:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 



/DIANA C VIEIRA/Examiner, Art Unit 2817                                                                                                                                                                                                        
/PHAT X CAO/Primary Examiner, Art Unit 2817